PER CURIAM
This matter is before us on remand from the Supreme Court. We summarily affirmed the decision of the post-conviction court vacating petitioner’s convictions for burglary in the first degree with a firearm, assault in the third degree with a firearm, and unlawful use of a weapon on the grounds that petitioner’s trial counsel provided constitutionally inadequate assistance of counsel by failing to advise petitioner, who is a Mexican national, that, by pleading no contest to the charges, he would almost certainly be deported from the United States. The Supreme Court allowed review, vacated our decision, and remanded the case to us for reconsideration in light of Gonzalez v. State of Oregon, 340 Or 452, 134 P3d 955 (2006).
 In Gonzalez, the Supreme Court held that defense counsel is not required, under state constitutional standards governing inadequate assistance of counsel, to assess and advise a defendant of the likelihood that the defendant will be deported as a result of a criminal conviction. Rather, it is sufficient that the defendant be advised of the maximum collateral consequences that may result. Id. at 459-60. Here, it is undisputed that petitioner’s trial counsel told him that he could be deported as a result of his plea. That petitioner was virtually certain to be deported — and would not get the hearing to contest his deportation that counsel also told him that he would have — does not render counsel’s advice constitutionally inadequate under Gonzalez. The maximum collateral consequence of petitioner’s conviction was deportation. Petitioner was told that.
Reversed.